Broyles, C. J.
In this case a verdict was returned for the defendants ; and, subsequently, the plaintiff’s motion for a new trial (consisting of the general, and two special, grounds) was overruled, and exception was taken to that judgment. The general grounds and-the first special ground, not having been argued or insisted upon in the brief of counsel for the plaintiff in error, are treated as abandoned. The other special ground reads as follows: “Because the court did not charge the jury all the law necessary for the rendering of a just and lawful verdict, i. e., the court did not charge the jury to find for the plaintiff if said plaintiff’s agent *838was found to be a special agent whose duty it was to procure the contract upon which said suit was based for the use and benefit of his principal.” This special ground is too vague and incomplete to raise any question for the determination of this court. It does not show, or even allege, that the suggested charge was required or authorized by the pleadings or the evidence, or that it was applicable to the facts of the case. This court, in order to determine whether the failure of the court to so charge was error, would necessarily have to refer to the pleadings and the evidence. It follows that the ground is not complete and understandable within itself, and, therefore, under repeated rulings of the Supreme Court and of this court, it can not be considered by the reviewing court. The judgment must be and is Affirmed.
MacIntyre, J., -concurs.